Case 3:20-cv-00961-TAD-KLH Document 12 Filed 10/27/20 Page 1 of 1 PageID #: 86




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

CHRISTOPHER LEE WAINWRIGHT                         CIVIL ACTION NO. 20-0961 SEC. P

VS.                                                JUDGE TERRY A. DOUGHTY

WILLIAM ROBERT WOODWARD                            MAG. JUDGE KAREN L. HAYES


                                           JUDGMENT

       The Report and Recommendation of the Magistrate Judge [Doc. No. 11] having been

considered, no objections thereto having been filed, and finding that same is supported by the

law and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Christopher Lee

Wainwright’s claims are STAYED under the following conditions:

         a. If Plaintiff intends to proceed with his claims, he must, within thirty (30) days
         of the date the criminal proceedings against him conclude, file a motion to lift
         the stay;

         b. If the stay is lifted and the Court finds that Plaintiff’s claims would impugn
         the validity of his conviction, the action will be dismissed under Heck; if no such
         finding is made, the action will proceed absent some other bar to suit;

         c. Plaintiff should not file any more documents concerning these claims in this
         action until the state court proceedings conclude; and

         d. Defendant shall not be required to answer this particular claim during the stay,
         and Plaintiff may not seek a default judgment or conduct any discovery during
         the stay.

               MONROE, LOUISIANA, this 27th day of October, 2020.


                                                    ______________________________________
                                                    TERRY A. DOUGHTY
                                                    UNITED STATES DISTRICT JUDGE
